HEAD, J. —
The written agreement, the breach of which is declared on, was not prepared with skill, but carefully read, and considered as a whole, its meaning seems plain. The uncertainties in it are such as may be rendered certain by averment and proof.
Its substance is, that appellant, Griffin, agreed with appellee, Ogletree, to run a tram-road to or near a field, known as the Henry Wood field, on J. A. McDonald’s place, in Talladega county; Ogletree agreed to cut all of the J. A. McDonald and J. K. Elliott timber and deliver *349it on said tram-road, at any point thereon, at his selection, and Griffin agreed to haul the timber from such point or points of delivery to T. M. Hightower’s sawmill, for which Ogletree agreed to pay Griffin $1.50 per thousand for all logs twenty-four feet and under, and $1.75 for all logs thirty-six feet and down to twenty-four. There is not, we think, such uncertainty as appellee contends for, in Griffin’s stipulation to haul logs. The several-stipulations, read together, render certain that he agreed to haul the same logs which Ogletree agreed to cut and deliver, which were “all the J. A. McDonald and J. F. Elliott timber.” No time was stipulated within which the contract was to be executed. In such case, the rule is that the parties will be presumed to have intended performance within a reasonable time. What was a reasonable time will be determined upon a consideration of the nature and extent of the undertaking and the particular circumstances surrounding the parties when the contract was entered into, all of which may be shown by evidence of such facts as may shed light upon the subject.
It is obvious from what has been said, that the contract is valid on its face, and its breach by either party actionable at the suit of the other.
The plaintiff, establishing the breach alleged, would be entitled to recover nominal damages at least, and such substantial damages as he might show he had sustained by reason of the breach. The excess of the contract price of hauling over the actual cost thereof, if any, would constitute substantial damages recoverable under the allegations of the several counts of the complaint.
The complaint was not subject to any of the grounds of demurrer assigned to it, and the court erred in sustaining the demurrer.
Reversed and remanded.